Case 1:20-cv-00227-MSM-LDA Document 13-3 Filed 12/11/20 Page 1 of 5 PageID #: 215




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, :
  FOR RESIDENTIAL ASSET SECURITIES            :
  CORPORATION, HOME EQUITY MORTGAGE           :
  ASSET-BACKED PASS-THROUGH CERTIFICATES, :
  SERIES 2005-EMX1                            :
                                              :
                   Plaintiff,                 :
                                              :
        v.                                    :                C.A. No. 20-00227-MSM-LDA
                                              :
  ARIEL TORRES                                :
                                              :
                   Defendant.                 :


                   STATEMENT OF UNDISPUTED MATERIAL FACTS

  1.    Ariel Torres became the owner of the real estate located at 40 Carter Street, Providence,

        Rhode Island (the “Property”), pursuant to a Warranty Deed from Paulino A. DeJesus

        and Maria T. DeJesus to him, dated November 27, 2004 and recorded on December 20,

        2004, in the Land Evidence Records for the City of Providence (“Land Records”) in

        Book 6994 at Page 350. Complaint at ¶ 6; Answer at ¶ 6.

  2.    On December 17, 2004, Mr. Torres executed a mortgage (the “Mortgage”) to secure the

        repayment of a $199,920.00 loan against the Property in favor of Mortgage Electronic

        Registration Systems, Inc. (“MERS”) as mortgagee as nominee for Mortgage Lenders

        Network USA, Inc. DBA Lenders Network (“Lender”) and Lender’s successors and

        assigns, which was recorded with the Land Records on December 20, 2004 in Book 6995

        at Page 0001. A true and accurate copy of said Mortgage is attached hereto as Exhibit A.

        Complaint at ¶ 7; Answer at ¶ 7.

  3.    On May 18, 2011, MERS assigned the Mortgage to U.S. Bank, National Association, as

        Trustee for Residential Asset Securities Corp 2005-EMX1 by an assignment

                                                1
  83607801v.2
Case 1:20-cv-00227-MSM-LDA Document 13-3 Filed 12/11/20 Page 2 of 5 PageID #: 216




        (“Assignment”) recorded with the Land Records on August 2, 2011, in Book 10050 at

        Page 96. A true and accurate copy of the Assignment is attached hereto as Exhibit B.

        Complaint at ¶ 8; Answer at ¶ 8.

  4.    U.S. Bank National Association is a federally-chartered national banking association.

        Answer at ¶ 2.

  5.    There is a trust known as RASC Series 2005-EMX1 Trust. Answer at ¶ 1.

  6.    U.S. Bank National Association is the trustee for the beneficiaries of the trust known as

        RASC Series 2005-EMX1 Trust. Affidavit of Jeremiah Herberg, attached as Exhibit C

        at ¶ 6.

  7.    The depositor for RASC Series 2005-EMX1 Trust is Residential Asset Securities

        Corporation. Doc. 8-1 at p. 2.

  8.    The securities issued through the RASC Series 2005-EMX1 Trust are titled “Home

        Equity Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1. Doc 8-2

        at p. 2.

  9.    Distributions made through the RASC Series 2005-EMX1 Trust are made to the holders

        of the Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed

        Pass-Through Certificates, Series 2005-EMX1. Doc 8-3 at p. 3, Section 8.

  10.   Mr. Torres defaulted on the Mortgage by failing to make the payment due on or about

        November 1, 2010, and all subsequent payments. Complaint at ¶ 9; Answer at ¶ 9.

  11.   Because Mr. Torres defaulted on the Mortgage before May 16, 2013, the holder of the

        Mortgage was exempt from the requirements of R.I. Gen. Laws § 34-27-3.2. Complaint

        at ¶ 10; Answer at ¶ 10.




                                                2
  83607801v.2
Case 1:20-cv-00227-MSM-LDA Document 13-3 Filed 12/11/20 Page 3 of 5 PageID #: 217




        12. On May 8, 2018, Wells Fargo Home Mortgage, agent for the holder of the mortgage, sent

           a notice of default (“Notice of Default”) by first class mail to Torres at the Property. A

           true and accurate copy of the Notice of Default is attached as Exhibit C-1. Exhibit C at

           ¶ 8.

        13. Torres did not cure the default on or before June 12, 2018. Exhibit C at ¶ 10.

        14. On December 3, 2018, Bendett & McHugh, as attorney for U.S. Bank National

           Association, as Trustee, for Residential Asset Securities Corporation, Home Equity

           Mortgage Asset-Backed Pass-Through Certificates, Series 2005-EMX1, sent a notice of

           credit counseling (“Notice of Counseling”) to Torres by certified mail pursuant to R.I.

           Gen. Laws § 34-27-3.1. A true and accurate copy of the Notice of Counseling is attached

           as Exhibit D-1. See Affidavit of Ashley Torres, formerly known as Ashley Brinkmann,

           attached as Exhibit D at ¶¶ 4-5.

  15.      According to the certified mail receipt for tracking number 71901364740000505794,

           which Torres attached as Exhibit 8 to his Answer, the U.S. Postal Service left a notice at

           the Property concerning the Notice of Counseling on December 10, 2018, but, because it

           was unclaimed, the Notice of Counseling was being returned to sender beginning January

           18, 2019. See Answer at Exhibit 8; Exhibit D at ¶¶ 7-8; Exhibit D-2.

  16.      On April 9, 2019, Bendett & McHugh, as foreclosure counsel for the U.S. Bank National

           Association, as Trustee, for Residential Asset Securities Corp, 2005-EMX1, mailed a

           notice (“Notice of Intent to Foreclose”) by first class and certified mail, return receipt

           requested, stating its intention to foreclose by sale under the power of sale contained in

           the Mortgage on June 5, 2019. A true and accurate copy of the Notice of Intent to




                                                    3
  83607801v.2
Case 1:20-cv-00227-MSM-LDA Document 13-3 Filed 12/11/20 Page 4 of 5 PageID #: 218




        Foreclose is attached as Exhibit A to the Foreclosure Deed (Exhibit E). See Affidavit of

        Rita Tabraham, included with the Foreclosure Deed (Exhibit E), at p. 9 ¶ 4.

  17.   Notices of the foreclosure sale were published on May 13, May 20, and May 27, 2019, in

        the Providence Journal, in compliance with R.I. Gen. Laws §§ 34-11-22 and 34-27-4.

        Complaint at ¶ 14; Answer at ¶ 14.

  18.   On June 5, 2019, at 9:06 am, Mr. Torres executed a document titled “Notice of Defects

        Stated by Ariel Torres Regarding the Deficiencies in the Foreclosure Process for 40

        Carter Street, Providence, Rhode Island 02907 and Notice that Suit will be Filed”

        (hereinafter referred to “Notice of Defects”) and recorded it on June 5, 2019, at 9:06 a.m.,

        with the Land Records in Book 12376 at Page 168. A true and accurate copy of said

        Notice of Defects is attached hereto as Exhibit F. Complaint at ¶ 15; Answer at ¶ 15.

  19.   The Notice of Defects asserts that the foreclosure sale was invalid or defective for

        reasons stated therein. Complaint at ¶ 16; Answer at ¶ 16.

  20.   On June 5, 2019, at about 12:00 p.m., U.S. Bank, National Association, as Trustee for

        Residential Asset Securities Corp 2005-EMX1 foreclosed the Mortgage by exercising the

        statutory power of sale and conveyed (or purported to convey) the Property to U.S. Bank

        as Trustee by a Foreclosure Deed Under Power of Sale in Mortgage (“Foreclosure

        Deed”) dated July 1, 2019, which was recorded with the Land Records on January 8,

        2020, in Book 12603 at Page 239. A certified copy of said Foreclosure Deed is attached

        hereto as Exhibit E.

  21.   U.S. Bank as Trustee previously conducted a foreclosure sale of the Property on January

        6, 2012, and recorded a foreclosure deed on May 30, 2012. Answer at Exhibit 7.




                                                 4
  83607801v.2
Case 1:20-cv-00227-MSM-LDA Document 13-3 Filed 12/11/20 Page 5 of 5 PageID #: 219




  22.    On January 2, 2018, Marinosci Law Group, P.C. (“Marinosci”) filed an Affidavit of

         Ineffective Foreclosure indicating that Marinosci, on behalf of US Bank National

         Association as Trustee for RASC 2005-EMX1, mailed a “Notice of Intent to Foreclosure

         Mortgage” on May 9, 2011, sent notices of a foreclosure sale on November 16, 2011,

         held a foreclosure sale on January 6, 2012, and recorded a foreclosure deed on May 30,

         2012, but that the foreclosure sale was void and the deed of no force and effect. Answer

         at Exhibit 7.

                                              U.S. BANK NATIONAL ASSOCIATION, AS
                                              TRUSTEE, FOR RESIDENTIAL ASSET
                                              SECURITIES CORPORATION, HOME EQUITY
                                              MORTGAGE ASSET-BACKED PASS-
                                              THROUGH CERTIFICATES, SERIES 2005-
                                              EMX1
                                              By its Attorneys,

                                              /s/ Jeffrey C. Ankrom
                                              Jeffrey C. Ankrom, Esq. (#7663)
                                              LOCKE LORD LLP
                                              2800 Financial Plaza
                                              Providence, RI 02903
                                              (401) 274-9200
                                              (401) 276-6611 (fax)
                                              jeffrey.ankrom@lockelord.com
  Dated: December 11, 2020


                                 CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on the 11th day of December, 2020, this document,
  filed through the ECF system, will be sent electronically to the registered participants as
  identified on the Notice of Electronic Filing (NEF), and paper copies will be mailed to those
  indicated as non-registered participants.

                                              /s/ Jeffrey C. Ankrom




                                                 5
  83607801v.2
